Per curiam.
This is a petition for reinstatement to membership in the Bar of this State.
Flinn was licensed to practice law in 1970, and thereafter practiced in Rome. In 1978, a formal complaint was filed against Flinn in this court by the State Disciplinary Board. The complaint concerned Flinn’s abandonment of his client after first accepting the entire amount of his fee and agreeing to undertake the representation. After findings were entered by a Special Master appointed by this court, the State Disciplinary Board recommended that Flinn be disbarred. The respondent having failed to file exceptions to the Board’s findings and recommendations, it appeared without dispute that the respondent’s failure was unmitigated, and that the case was aggravated by another case in which the respondent had accepted filing fees, agreed to undertake representation, abandoned the case and failed to refund that property to which the client was entitled. We followed the Board’s recommendation, and Flinn was disbarred on February 6, 1979. In the Matter of Flinn, 243 Ga. 342 (253 SE2d 692) (1979).
Flinn applied for reinstatement on November 13, 1984. This court appointed a Special Master, who, on December 10, 1985, recommended that Flinn be reinstated to the practice of law in Georgia, finding that he had produced sufficient evidence of his rehabilitation. That recommendation was accepted by the State Disciplinary Board, which so recommended to this court. We have carefully reviewed the record and conclude that Flinn has established his rehabilitation by clear and convincing proof and that he is entitled to be readmitted to the practice of law in this state. In the Matter of Johnson, 244 Ga. 109 (259 SE2d 57) (1979).
The recommendation of the State Disciplinary Board is ap*518proved, and it is hereby ordered that the petitioner be reinstated as an attorney licensed to practice law in the State of Georgia, conditioned upon his taking and passing the Multistate Code of Professional Responsibility portion of the Bar Examination. Rule 4-305 of the Rules and Regulations for the Organization and Government of the State Bar of Georgia (as provided when the petitioner made application for reinstatement).
Decided March 12, 1986.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
J. Michael Upton, for Flinn.

All the Justices concur.